Citation Nr: 1451758	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  12-17 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for prostate cancer and, if so, whether service connection as due to herbicide exposure is warranted.

2.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for diabetes mellitus type II and, if so, whether service connection as due to herbicide exposure is warranted.

3.  Entitlement to service connection for hypertension, to include as due to herbicide exposure and/or as secondary to diabetes mellitus type II. 

4.  Entitlement to service connection for erectile dysfunction as secondary to prostate cancer. 

5.  Entitlement to service connection for a scar as a residual of a prostatectomy as secondary to prostate cancer. 

6.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities as secondary to diabetes mellitus. 

7.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities as secondary to diabetes mellitus. 

8.  Entitlement to special monthly compensation based on loss of use of a creative organ. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active military service from April 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

In November 2012, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is of record. 

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  In this regard, the Board notes that such contains a January 2014 Problem List generated by the West Haven, Connecticut, VA Medical Center, which notes that the Veteran has diagnoses of diabetes mellitus type II, with and without complications.  While such document has not been considered by the agency of original jurisdiction (AOJ) in connection with the Veteran's claims on appeal, the Board finds that such is duplicative of the evidence already of record.  In this regard, the record already contains a diagnosis of diabetes mellitus type II.  Therefore, such additional record is irrelevant to the instant appeal and the Board may proceed without prejudice to the Veteran.

The issues of entitlement to service connection for diabetes mellitus type II and prostate cancer are reopened herein.  The merits of such issues, as well as the issues remaining on appeal, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In final decision issued in June 2006, the RO denied the Veteran's claims of entitlement to service connection for prostate cancer and diabetes mellitus type II. 

2.  Evidence added to the record since the final June 2006 denial is not cumulative or redundant of the evidence of record at the time of the prior decision and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for prostate cancer and diabetes mellitus type II.


CONCLUSIONS OF LAW

1.  The June 2006 decision that denied service connection for prostate cancer and diabetes mellitus type II is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005) [(2014)].

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for prostate cancer.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for diabetes mellitus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for prostate cancer and diabetes mellitus type II is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issue, is deferred pending additional development consistent with the VCAA.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In a June 2006 rating decision, the RO denied service connection for prostate cancer and diabetes mellitus type II, to include as due to exposure to herbicides.  At such time, the Veteran's service treatment and personnel records, additional official service department records, post-service VA and private treatment records, and lay statements were of record.  The RO noted that, while the Veteran had reported serving in the Republic of Vietnam, to include DaNang, official service department records revealed that he was assigned to the 9th Logistical Command, which was based in Thailand and there was no record of his exposure to herbicides.  The RO further noted that post-service treatment records reflected diagnoses of prostate cancer and diabetes mellitus type II; however, as the evidence failed to show that the Veteran served in Vietnam or was otherwise directly exposed to herbicides during his military service, presumptive service connection for such diseases was not warranted.  Furthermore, the RO determined that service connection on a direct basis was likewise not warranted as there was no evidence that such diseases occurred during military service, diagnosed within one year following the Veteran's service separation, or caused or aggravated by service.  Therefore, the RO denied the Veteran's claims of entitlement to service connection for prostate cancer and diabetes mellitus type II.

In June 2006, the Veteran was advised of the decision and his appellate rights.  However, no further communication regarding his claims of entitlement to service connection for prostate cancer and diabetes mellitus was received until August 2011, when VA received his application to reopen such claims.  Therefore, the June 2006 rating decision is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 U.S.C.A. 
§ 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005) [(2014)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b) , which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for obstructive sleep apnea was received prior to the expiration of the appeal period stemming from the June 2006 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).
 
Evidence received since the June 2006 rating decision consists of post-service VA and private treatment records and the Veteran's statements, to include those offered at the November 2012 Board hearing before the undersigned.  In this regard, the Veteran testified that, during service, he served in Thailand rather than Vietnam.  Specifically, he indicated that he worked on the perimeter of Camp Friendship at the Royal Thai Air Force Base (RTAFB) of Korat from September 1968 to September 1969.  He testified he witnessed a lack of vegetation on the perimeter.  Since the June 2006 rating decision, the procedures for establishing exposure to toxic herbicides for Veterans stationed in Thailand during the Vietnam Era were set forth in the VA Adjudication Procedures Manual (M21-1MR), Part IV.ii.2.C.10.q (January 15, 2013).  In this regard, such provides that herbicide exposure will be conceded on a direct or facts-found basis for Veterans who served on RTAFBs in Thailand while a member of the U.S. Army if the claimant was a member of a military police unit or with a military police occupational specialty on the RTAFBs in U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, or Don Muang.  In the instant case, while the Veteran's military occupational specialty was that of a unit supply specialist, the M21-1MR further provides that, if the Veteran provides sufficiently detailed information regarding the nature of his alleged herbicide exposure at one of the designated RTAFBs during the Vietnam era, which includes the period of the Veteran's service, the AOJ should attempt to verify such exposure with Joint Services Records and Research Center (JSRRC).

Therefore, in light of the Veteran's testimony that he served on the perimeter in Korat, which the Board must presume as credible for the purpose of reopening his claim, the Board finds that new and material evidence sufficient to trigger VA's duty to assist has been received.  See Shade, supra.  Therefore, the Board finds that new and material evidence has been received and, accordingly, the claims of entitlement to service connection for prostate cancer and diabetes mellitus type II are reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for prostate cancer is reopened; to this extent only, the appeal is granted.  

New and material evidence having been received, the claim of entitlement to service connection for diabetes mellitus type II is reopened; to this extent only, the appeal is granted. 

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's reopened claims and remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

For the reopened issues of entitlement to service connection for prostate cancer and diabetes mellitus, M21-1MR notes that the Compensation Service has determined that a special consideration of herbicide exposure on a factual basis should be extended to Veterans whose duties placed them on or near the perimeters of Thailand military bases during the Vietnam era, to include U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, or Don Muang Air Bases.  See M21-1MR at IV.ii.2.C.10.qq.  If the evidence does not indicate that a Veteran served on a specified RTAFB in such a capacity, with duty on the air base perimeter, a "Memorandum of Record" will be incorporated into the claims file, which details the use of tactical herbicides in Thailand during the Vietnam era.  Based on the information contained in this memorandum, as well as any information the Veteran submits, exposure will be considered based on the evidence of record, which may require referral of the case to the JSRRC for additional development.  In the instant case, as the Veteran testified to serving on the perimeter of Korat RTAFB, the Board finds that a remand is necessary in order to attempt to confirm herbicide exposure coincident with such service in accordance with the M21-1MR.  

Relevant to the Veteran's claim of entitlement to service connection for hypertension, while the March 2012 rating decision adjudicated the Veteran's claim as due to herbicide exposure and/or as secondary to diabetes mellitus type II, the Veteran testified at his Board hearing that his current diagnosis of hypertension was directly related to the stress he endured during his military service.  Based on such testimony, the Board finds the Veteran should be afforded a VA examination to determine the current nature and etiology of his hypertension. 

The Board further finds that the issues of entitlement to service connection for erectile dysfunction, a scar as a residual of a prostatectomy, peripheral neuropathy of the bilateral upper and lower extremities, and special monthly compensation based on loss of use of a creative organ are inextricably intertwined with the Veteran's claims for service connection for prostate cancer and diabetes mellitus type II.  Specifically, the Veteran has alleged that erectile dysfunction, to include entitlement to special monthly compensation, and a scar as a residual of a prostatectomy are secondary to his prostate cancer, and his peripheral neuropathy of the bilateral upper and lower extremities are secondary to diabetes mellitus type II.  Therefore, these claims are inextricably intertwined with the Veteran's claims for service connection for prostate cancer and diabetes mellitus type II and adjudication of such issues must be deferred until the AOJ has adjudicated such claims.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).

Finally, while on remand, the Veteran should be given another opportunity to identify any outstanding treatment records referable to his claimed disorders. Thereafter, any identified records should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any VA or non-VA healthcare provider who treated him for his prostate cancer, diabetes mellitus, hypertension, erectile dysfunction, a scar as a residual of a prostatectomy, peripheral neuropathy of the bilateral upper extremities, and peripheral neuropathy of the bilateral lower extremities.  After securing any necessary authorization from him, obtain all identified treatment records that are not already of record.  

For private records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, if any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Provide the Veteran with an opportunity to submit an additional statement regarding the approximate dates, location, and nature of his alleged herbicide exposure along the perimeter of Korat RTAFB from September 1968 to September 1969.  Allow an appropriate period of time for response.

3.  Place in the Veteran's record a copy of the Compensation Service's "Memorandum for the Record" as shown in M21-1MR, Part IV, Subpart ii, 2.C.10.r.

4.  Thereafter, send a request to JSRRC in an effort to verify the Veteran's exposure to herbicides consistent with his service at Camp Friendship in Korat from September 1968 to September 1969, where he alleges he was exposed to herbicides while working 12 hours a day on the perimeter.  JSRRC should be provided with any necessary documentation, to include any relevant service records as well as any statements submitted by the Veteran detailing any duties that required him to be at or near the base perimeters.  JSRRC's response should be documented in the claims file.

5.  The Veteran should be afforded an appropriate VA examination so as to determine the nature and etiology of his hypertension.  The record, to include a copy of this remand, must be made available to the examiner and the examination report should include discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

(A)  The examiner should indicate whether the Veteran has a current diagnosis of hypertension.

(B)  The examiner should offer an opinion as to whether his hypertension is at least as likely as not related to the Veteran's military service, to include his in-service stress.  

(C)  The examiner should also offer an opinion as to whether the Veteran manifested hypertension within one year of his service discharge in April 1970 and, if so, to describe the manifestations.

In offering the foregoing opinions, the examiner should consider the full record, to include the Veteran's lay statements.  Any opinions expressed must be accompanied by a complete rationale.    

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. JAEGER
	Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


